FARLEY, Associate Judge,
concurring in part and dissenting in part:
The reasons or bases offered by the Board of Veterans’ Appeals for rejecting the claims for service connection for poly-cythemia rubra vera and chronic obstructive pulmonary disease, particularly in light of DVB CIRCULAR 21-88-8 which was referenced by the majority in its opinion, are more than adequate to satisfy the requirements of 38 U.S.C. § 7104(d)(1) and our jurisprudence. See Gilbert, 1 Vet.App. 49. Unlike the majority, I would affirm the BVA’s decisions on these two issues; I concur in the remainder of the analyses and holdings of the majority.